Citation Nr: 1518039	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  09-19 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUE

Entitlement to service connection for a lung disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1979 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Des Moines RO certified this case to the Board on appeal.  

In March 2011, the Veteran testified at a videoconference hearing.  A transcript of the hearing is of record in the claims file.   

In September 2011, the Board granted the Veteran's claim of entitlement to service connection for a right foot disability and remanded the issue of entitlement to service connection for a lung disorder for further development.  

In a September 2011 rating decision, the Agency of Original Jurisdiction (AOJ) implemented that grant of service connection for a right foot disability and assigned a 10 percent initial evaluation, effective from November 19, 2007.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the AOJ's initial rating or effective date.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the Board's September 2011 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.  

The case was subsequently returned to the Board.  In a November 2012 letter, the Veteran requested the opportunity to participate in a second Board hearing, as the Veterans Law Judge who had conducted the March 2011 videoconference hearing was no longer employed at the Board.  See 38 U.S.C.A. § 7107 (West 2014), 38 C F R § 20 707 (2014) (providing that the Veterans Law Judge who conducts a hearing shall participate in making the final determination on the claim). 

The Board remanded the case again in November 2014 to afford the Veteran another hearing.  In March 2015, the Veteran testified at a second videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in the Veterans Benefits Management System (VBMS).  Otherwise, VBMS and the Veteran's Virtual VA claims file only contain records that are duplicative of those in the paper claims file.  

Subsequent to the AOJ's August 2012 supplemental statement of the case (SSOC), the Veteran submitted copies of VA treatment records dated between March 2012 and June 2013.  To the extent that these records are relevant to the claim on appeal, the AOJ will have the opportunity to consider the evidence on remand.  See 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As discussed above, the Veteran has submitted individual March 2012, August 2012, and June 2013 Iowa City VA treatment records.  The most recent VA records available show treatment through November 2010.  The treatment records submitted by the Veteran reflect treatment for the issue on appeal, and therefore indicate that there may be other outstanding, relevant treatment records.  

Additionally, the Veteran testified in March 2015 that he had filed a worker's compensation claim in connection with his job at the Iowa City VA Medical Center (VAMC).  He also testified that he sought treatment for his recurrent pneumonia and bronchitis at urgent care clinics between his 1982 separation from service and filing his claim in 2007, as well as seeing private pulmonary specialists in an attempt to obtain an opinion in support of his claim.  Thus, an attempt should be made to obtain any outstanding records.

Finally, an additional medical opinion is needed in this case.  The Veteran was afforded VA examinations in March 2009, November 2010, and November 2011.  However, he has several diagnoses affecting his lungs, and several theories about what has caused these current conditions.  The existing examination reports cover some, but not all, of these diagnoses and theories of entitlement.  While the Veteran has submitted Dr. A.P.R.'s March 2012 and June 2013 opinions, these opinions similarly address only granulomatous disease.  Further, the Veteran identified his specific chemical exposures at the March 2015 hearing.  The VA examiners and Dr. A.P.R. have addressed the Veteran's exposure in gas chamber exercises at basic training, but they have not addressed his alleged exposure to fertilizer, construction dust, chlorine, soda ash, or black mold.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask him to provide information regarding any claim for workers' compensation for any lung disorder filed since his discharge from service.  He should be asked to identify the employer, date of claim, and whether it was filed with a state Workers' Compensation Board or with the U.S. Department of Labor Office of Workers' Compensation Program (OWCP). 

Upon receipt of this information, the AOJ should request a copy of any determinations associated with the Veteran's application for workers' compensation benefits, as well as copies of all medical records underlying the determination.  

If an authorization is needed from the Veteran, it should be requested.  All records obtained and any responses received must be associated with the claims file.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any lung disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for records from any urgent care clinics the Veteran used between his 1982 separation from service and his November 2007 claim, as well as any pulmonary specialist he has visited seeking an opinion in support of his claim.  

The AOJ should also secure any outstanding, relevant VA medical records, including treatment records from the Iowa City VAMC dated since November 2010.  

3.  After completing the foregoing development, the AOJ should afford the Veteran should a VA examination to determine the nature and etiology of any current lung disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, lay assertions, and the prior VA examinations.  

Specifically, the VA examiner should note the Veteran's in-service hospitalization for possible pneumonia, post-service treatment for pneumonia and COPD as documented in the June 2005 private treatment records, emphysema as diagnosed in the October 2006 Iowa City VAMC treatment records, granulomatous disease documented in the December 2006 Iowa City VAMC biopsy results, bronchitis diagnosed in the March 2011 Iowa City VAMC emergency room treatment note, and hyperactive airway disease as diagnosed in the August 2012 Iowa City VAMC treatment records.  

The examiner should also note the Veteran's contentions as asserted in his May 2011 statement and at the March 2015 hearing as to his in-service exposure to tear gas, fertilizer, construction dust, chlorine, soda ash, or black mold.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all respiratory disorders that have been present at any point since the Veteran filed his claim in 2007 or in close proximity thereto.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the Veteran's current disorder is related to his military service, to include pneumonia therein and any exposure to tear gas, fertilizer, construction dust, chlorine, soda ash, or black mold.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

